Citation Nr: 0512112	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  03-29 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an initial compensable evaluation for 
postoperative residuals of right ankle sprain.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted service connection for 
postoperative residuals of a right ankle sprain and assigned 
a noncompensable disability evaluation effective from July 
10, 2002.  A subsequent rating decision dated in September 
2003 found that there was clear and unmistakable error in the 
May 2003 rating decision in establishing an effective date of 
July 10, 2002 for the grant of service connection and instead 
granted an earlier effective date of July 1, 2002.  The 
veteran, who had honorable active service from October 1975 
October 1978 with a period of other than honorable active 
service from October 1978 to November 1984, appealed the May 
2003 rating decision to BVA, and the case was referred to the 
Board for appellate review.

The Board observes that the veteran's appeal had originally 
included the issue of entitlement to service connection for a 
left knee disability; however, the veteran submitted a 
statement in March 2004 indicating that he wished to withdraw 
his appeal on that issue.  See 38 C.F.R. § 20.204 (2004).  
Accordingly, the issue of entitlement to service connection 
for a left knee disability no longer remains in appellate 
status and no further consideration is required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

In this case, the Board observes that the veteran was 
afforded a VA examination in April 2003 in connection with 
his claim for service connection.  Following the grant of 
service connection by the RO in a May 2003 rating decision, 
the veteran expressed his disagreement with the 
noncompensable disability evaluation assigned his service-
connected postoperative residuals of a right ankle sprain.  
At the time of the April 2003 examination, the veteran's 
right ankle was in a mid-leg cast just to below the knee.  It 
appears from the record that the veteran had sustained a 
severe fracture of the right ankle and leg in multiple places 
in a motor vehicle accident in February 2002.  He reportedly 
had subsequent right ankle surgeries in February 2002, March 
2002, and in March 2003.  Thus, the VA examiner at the time 
was effectively unable to examine the veteran's right ankle.  

In assigning the noncompensable evaluation for the veteran's 
right ankle sprain residuals, the RO concluded that since the 
veteran had not presented any evidence of right ankle 
problems after the inservice treatment in mid-1978 and before 
the February 2002 post-service accident, there was no basis 
for a compensable evaluation for the residuals of the 
veteran's right ankle sprain.  In that May 2003 rating 
decision, the RO also denied service connection for 
postoperative residuals of severe right ankle fracture.  

In connection with his appeal, the veteran has submitted a 
June 2003 private medical statement signed by a certified 
medical assistant and clinic coordinator for J.S., M.D.  In 
that statement, Dr. S. indicates that it is his professional 
opinion, in pertinent part, that the veteran's current 
problems in regards to surgery on his knee and ankle and the 
recurrent problems such as weakness, fractures, and fluid on 
the knee are directly related to old fractures and surgery 
done in the service years earlier.  Also, in an August 2003 
examination report, Dr. S. diagnosed the veteran as having 
foot drop and degenerative arthritis of the knee secondary to 
initial injury in 1978 in service and reinjury in February 
2002 motor vehicle accident.  It is not clear, however, what 
was the medical basis of this opinion.  Further, there is no 
indication that Dr. S. reviewed the veteran's claims folder 
and the medical evidence contained therein.  Parenthetically, 
the Board notes that although it is not clear whether the VA 
examiner had access to the veteran's claims folder, the 
history reported therein does appear to be accurate when 
compared to the record.  

In any event, in light of the fact that the most recent VA 
examiner was unable to examine the veteran's right ankle 
because it was casted, and in light of the medical opinions 
of Dr. S., the Board finds that additional medical inquiry is 
warranted in this case.  In this, and in other cases, only 
independent medical evidence may be considered to support 
Board findings.  The Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, the Board 
is of the opinion that a more recent VA examination and 
medical opinion are necessary for the purpose of determining 
the current severity and manifestations of the appellant's 
service-connected postoperative residuals of a right ankle 
sprain

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  The case is being returned to the RO via 
the Appeals Management Center in Washington, D.C., and the VA 
will notify the veteran if further action on his part is 
required.  Accordingly, the case is REMANDED for the 
following actions:

The veteran should be afforded an 
examination to ascertain the severity 
and manifestations of his service-
connected postoperative residuals of a 
right ankle sprain.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The 
examination should include range of 
motion testing, and all ranges of 
motion should be reported in degrees.  
The examiner is requested to review 
all pertinent records associated with 
the claims file and to comment on the 
severity of the veteran's service-
connected postoperative residuals of a 
right ankle sprain.  The examiner 
should review records dated prior to 
and after the veteran's post-service 
February 2002 motor vehicle accident 
in which he sustained injury to the 
right ankle.  The examiner is also 
asked to specify which symptomatology 
is due solely to the veteran's 
service-connected disability and 
should clearly indicate if there are 
any current ascertainable findings 
related to the veteran's service-
connected postoperative residuals of 
right ankle sprain.  If possible, the 
examiner should describe the degree of 
impairment due to the service-
connected postoperative residuals of a 
right ankle sprain as opposed to that 
due to other nonservice-connected 
disabilities and particularly the 
residuals of the February 2002 right 
ankle injury.  If it is not possible 
to distinguish the findings due to the 
service-connected disabilities from 
that due to nonservice-connected 
disability, the examiner should so 
state.   

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2003), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, 
the claims file, must be made 
available to the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified. 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


